846 F.2d 75Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andrew John WALKER, Plaintiff-Appellant,v.STATE OF MARYLAND PUBLIC DEFENDER OFFICE, Dene L. Lusby,Chief Attorney, Inmate Services Division,Defendants-Appellees.
No. 87-7349.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1988.Decided May 3, 1988.

Andrew John Walker, appellant pro se.
Alfred J. O'Ferrall, III, for appellees.
Before WIDENER, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Andrew John Walker appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Upon review of the record and the district court's opinion accepting the recommendation of the magistrate, we find this appeal to be without merit.  We accordingly affirm the judgment below on the reasoning of the district court.  Walker v. State of Maryland Public Defender Office, C/A No. 85-1745-HM (D.Md. Sept. 9, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid in the decisional process.


2
AFFIRMED.